United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       March 28, 2007

                                                                Charles R. Fulbruge III
                               No. 06-41110                             Clerk
                             Summary Calendar




REGINALD WEAVER,

                                         Plaintiff-Appellant,

versus

LIEUTENANT VONDA; K RAFTER; CAPTAIN MICHAEL E KITCHENS;
CAROLYN FIELD; CHANA DAVIS; ASSISTANT WARDEN WARNER G LUMPKINS,

                                         Defendants-Appellees.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                           No. 3:05-CV-506
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Reginald Weaver, a Texas prisoner, appeals the dismissal with

prejudice of his civil rights complaint pursuant to 42 U.S.C.

§ 1997e for failure to exhaust administrative remedies. Weaver has

filed motions in this court requesting appointment of counsel,

permission to supplement the record, production of documents, and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41110
                                -2-

extraordinary relief in the form of a temporary restraining order

and/or permanent injunction forbidding the defendants from tam-

pering with his mail.   The motions are denied.

     Weaver’s complaint was dismissed before service on the defen-

dants.   Failure to exhaust administrative remedies is an affirma-

tive defense under the Prison Litigation Reform Act, and inmates

are not required to plead specially or to demonstrate exhaustion in

their complaints.   Jones v. Bock, 127 S. Ct. 910, 921 (2007).

     Accordingly, the judgment is VACATED, and the case is REMANDED

for further proceedings.

     VACATED AND REMANDED; MOTIONS DENIED.